DISSENTING OPINION. Hart, J. In Jones v. State, 154 Ark. 288, it was held that a constitutional provision that an extra session of the Legislature shall have no power to act upon subjects other than those specially designated in the proclamation by which the session is called is mandatory, and that a statute passed at such 'session upon a subject not thus specially designated is unconstitutional. Judge Humphreys and myself have no quarrel with the declarations of law laid down in this opinion, but we believe that a review of the cases cited by the text-' writers quoted from in that opinion shows that the court has narrowed the rule there announced in applying it to the -facts in the -case at bar. In that case this court was construing art. 6, § 19, of the Constitution, which provides that the Governor may, by proclamation, call a special -session of the General Assembly, and -that he shall specify in his proclamation the purpose for which they are convened, and that no business other than that set forth therein shall be transacted until the same shall have been disposed of. In construing the section the court held that judicial notice will be taken of legislative records. It is also -a cardinal principle of constitutional construction that the Constitution must be considered as a whole, and, to get at the meaning -of any part of it, we must read it in the light of other provisions relating to the same subject. Little Rock v. North Little Rock, 72 Ark. 195. Article 6, § 8, provides that the Governor shall give to the General Assembly from time to time information by mes-sag-e 'concerning the condition and government of the State, and recommend for their -consideration such measures as he may deem expedient. This section of the Constitution makes the Governor’s message a public document, and it becomes part of the journals of the Legislature. It is as much a part of the legislative records as the Governor’s proclamation calling the Legislature in extra session. This court has expressly held that the proclamation of the Governor calling an extraordinary session of the General Assembly is a record of which the courts take judicial notice. Booe v. Road Improvement Dist. No. 4 of Prairie County, 141 Ark. 140, and Jones v. State, 154 Ark. 278. Other courts have held, under a constitutional provision confining such legislation to business specially named in the proclamation, that the message may be looked to to determine the construction put by the Governor on the scope of the proclamation. Parsons v. People (Col.), 76 Pac. 666, and cases cited, and State v. Rawlings, 232 Mo. 544, 134 S. W. 530. The substance of the Governor’s proclamation in the case at bar is as follows: “1. To enact a law imposing a tax on net incomes for the calendar year 1924, and each year thereafter, of individuals and corporations resident in this State or having a business or agency therein. “2. To take such action as is deemed proper in regard to collection of the tax imposed by act 345 of 1923, the gross income tax law. “3. To amend the severance, tax act 118 of 1923, with reference to the tax on bauxite. “4. To make all appropriations necessary for the expenses of this session and to carry out the purposes and provisions of any laws enacted thereat. ’ ’ In this connection we copy from the Governor’s special message which was delivered upon the convening of the Legislature in special session. The first sentence is as follows: “The financial distress of the public schools of the State has impelled me to convene you for the purpose of considering and passing laws for relief.” We copy other portions of his message as follows: “The people have voted all the tax they could. The directors, desiring to keep the schools open as long as possible, have borrowed all the money they could. Some of you may be surprised to know that the school districts of this State now have outstanding bonds aggregating $9,000,000 for buildings, many of which are now inadequate. And, in addition, have á floating indebtedness of $2,000,000 for .current expenses. Schools cannot run long on a credit. They should never be run on a credit. Some of them have reached the limit of their credit and have closed their .schools; others will have to close for want of funds. Some are shortening the term, some are supplementing the public funds with private donations, and some are charging tuition, and the boys and girls of poor parentage who cannot pay for their tuition must quit school. And this in a State whose Constitution requires that the State .shall ever maintain an efficient system of free schools for all her children.” The Governor concludes the message with the plea that every child shall have an equal chance for a common-school education. The message is too long to insert herein, but it contains no subject whatever except a plea to pass a bill to raise revenue for the support of .the common schools. Now we do not think that a .special-message can contradict or vary the subject of subjects enumerated in the Governor’s call,.but it can be used in connection with the proclamation and as explanatory of it to ascertain the purpose of the call. The proclamation advises the Legislature to take such action as is deemed proper in regard to the collection of the tax imposed by act 345 of 1923. This was an income tax act passed for the sole purpose of raising revenue for the public schools of the State. The severance tax act of 1923 referred to in the proclamation provides that the proceeds derived from it «hall be wholly dedicated to the common schools of the State. Thus we see that the special message, instead of attempting to vary or add to the subject embraced in the proclamation, strictly confines it within the limits of the subject or the purpose mentioned in the proclamation. While the Governor has the power under the Constitution to limit the subjects which the Legislature may consider at a special session, and, in order to do this, he may define the subjects according to his conception of his public duty, still he cannot, under the guise of a definition, impose his will upon the Legislature as to the specific law it shall pass with reference to the particular subject or subjects embraced within the call. In this connection it may be stated that the Governor did not attempt to do this, as is clearly shown by the fact that he signed the bill which the Legislature passed. The equality of the executive, legislative and judicial departments is recognized throughout our Constitution, and the supremacy of each department in its appropriate sphere is a cardinal principal thereof. It has been well said that, in this matter, “truth lies between the extremes, and the middle of the road is the path of safety.” In re Governor’s Proclamation (Col.), 35 Pac. 530. It is also a well settled principle of constitutional law that no tax can be levied except for raising revenue for a public use. The right to tax therefore depends upon the ultimate use or purpose for which the money is to be raised. It follows that the use or. purpose for which revenue is raised by taxation is so intimately connected with the object thereof that they necessarily constitute one subject or purpose. When the proclamation, together with the legislative acts referred .to in it and the special message, are considered and read together, the mind is forcibly and clearly impressed with the idea that the financial distress of the common schools of the State was the purpose of the Governor’s calling the Legislature in extraordinary session, and that this subject was the one to be considered by it. As a necessary incident to granting relief, of course it would be necessary to pass some kind of a bill for raising money. This, however, was only a means to an end. The raising of the mone}?- by taxation was ancillary to the main purpose, which was the relief of the common schools. Our Constitution provides that the State shall ever maintain a general, suitable and efficient system of free schools, and, in the opinion of the Governor, this mandate of the Constitution could not be complied with unless he called the Legislature in extraordinary session for the purpose of passing a bill to raise additional revenue for their support and maintenance. Under the principles of law laid down by the text-writers cited in Jones v. State, supra, “the Legislature may act freely within the call; may legislate upon all or any of the subjects specified, or upon any part of a subject; and every presumption will be made in favor of the regularity of its action.” The intention of the constitutional provision in question is to prevent the enactment of laws having no connection or relation to the purpose or subject embraced in the call. The particular kind of bill upon the subject embraced in the call is left to the discretion of the Legislature, subject to the right of the Governor’s veto, as provided in'other sections of the Constitution. While the courts, in determining this question, will inquire whether the legislative act passed at a special session was within the Governor’s call, in doing so they must give a liberal construction with a view of upholding the act if it can be reasonably done. In this way, and in this way alone, can the supremacy of the three departments of the State be preserved. The Governor, in his proclamation and message, called the attention of the Legislature to the purpose for which they were convened and the subject upon which, in his opinion, there was an immediate necessity for legislation, 'and that subject was school taxation. He could not restrict the Legislature to any particular bill for the purpose. It was for the Legislature to determine what the legislation should be. It passed a bill for thé purpose of raising money for the common schools. This act the Governor approved, thus deciding for himself that it was embraced in the subject mentioned in his proclamation. The bill passed was germane to the subject mentioned in Ms call, and we tliink tliat the court should have so held. In short, the purpose of calling the Legislature in extra session was to secure additional revenue for the common schools, and tMs was the subject upon which the legislation was sought. The particular Mnd of revenue bill was. ancillary or incidental to the subject, and was merely a means to accomplish the end desired; and the Legislature was 'supreme in this field. It could not, however, have taken up other subjects, such as revenue bills for the relief of road districts, ■ drainage districts, levee districts, and the like, until it had disposed of the subject in hand: additional revenue for the relief of the common schools. Therefore we respectfully dissent.